Ducker, Judge:
This claim is for damages to an automobile caused by a rock chip from State Road Commission work striking the wind shield of James E. Keene’s car, resulting in damages in the sum of $24.81, the claimant being subrogated to the rights of Keene as the owner of the car. The claim was filed with the Attorney General and the case heard by this Court.
The evidence is to the following effect. On March 12, 1965, James E. Keene was operating his 1964 Volkswagon automobile on State Route 119 on MacCorkle Avenue in the vicinity of Evans Super Market in the City of Charleston when an employee of the State Road Commission, patching holes in the surface of the highway and chipping the concrete therein, caused a stone chip to strike the windshield of the Keene automobile, thereby damaging the same to the extent of $24.81 as the cost of repairing or replacing the windshield. There was no evidence to attribute negligence on the part of Keene, who had been directed by a flagman of the State Road Commission to pass the place of the work.
We are of the opinion to and do award the claimant the sum of $24.81.
Award of $24.81.